Opinion issued
January 13, 2012.

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. No. 01-11-00997-CV
———————————
In Re SCOTT D. MARTIN, SKM PARTNERSHIP, LTD., and
KCM, LLC,
Relator

 

 
On Appeal from the 215th
Judicial District Court
Harris County, Texas

Trial Court Case No. 2008-53948
 

 
 
MEMORANDUM
OPINION
 
          In
this original proceeding, Relators, Scott D. Martin, SKM Partnership, Ltd., and
KCM, LLC, seek relief from a trial court order staying trial pending the
interlocutory appeal of the trial court’s denial of special appearances filed
by certain defendants in the underlying action.[1]
          We deny the
petition for writ of mandamus.                 
PER CURIAM
Panel consists of Justices Jennings, Massengale, and Huddle.




[1]           The
underlying case is Scott Martin, SKM
Partnership, Ltd., and KCM., LLC, v. Martin Resource Management Corporation,
Ruben S. Martin, III, Robert Bondurant, Donald R. Neumeyer, Wesley M. Skelton,
Stephen Wes Martin, Karen L. Yost, Al Foley, Michael L. Murley, Randy Tauscher,
Chris H. Booth, Damon King, Johnnie Murry, Ed Grimm, Ron Garner, Matt. A. Yost,
Melanie Matthews, John McClelland,  Alana
H. Sumpter, Mike Ginzel, John Ben Blackburn, Tom Redd, Keith West, Dean
Krakosky, Richard Wilkinson, Kevin Cross, Mari Odom, David Caperton, Stephen D.
Kelley, Kelly McCorkle, Darla Martin, Chad R. Cook, Daniel R. Cavin, Rodney
Holland, Aaron Athey, Jeff Ballew, Ken Beckman, Dan Burgess, David Hayden, and
Scott Wharton, No. 2008-53948 in the 215th District Court of Harris County,
the Honorable Steven E. Kirkland presiding. 

 
            The interlocutory appeal is Burgess v. Martin, No. 01-11-00243-CV.